Citation Nr: 1632623	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-47 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant served with the Florida Army National Guard.  In this capacity, he had an initial period of active duty for training from January 1976 to April 1976, followed by additional periods of active duty for training, to include a July 1992 field exercise and a June 1993 exercise.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2014, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine, a back and a right knee disability.  He contends his currently-shown back, neck, and right knee disabilities stem from injuries incurred during a June 1993 traffic accident.  The record contains evidence that corroborates the traffic accident.

A review of the claim file shows that there are service treatment records and military personnel records outstanding that must be obtained.  

As noted in the introduction section above, the Veteran had an initial period of active duty for training from January 1976 to April 1976, followed by additional periods of active duty for training, to include a July 1992 field exercise and a June 1993 exercise with the Florida Army National Guard.  Additional documents in the file show that the Veteran was discharged from the Florida Army National Guard in December 1997.

The March 2009 rating decision notes, as part of the evidence considered, service treatment records from February 1988 through June 1993.  The file has been thoroughly reviewed and no service treatment records beyond a Line of Duty Determination (LOD) and treatment immediately after the motor vehicle accident are of record.  

A March 2009 Formal Finding on the Unavailability of Federal Records notes that service treatment records from January 1976 to April 1976 are unavailable.  The memo does state that service treatment records were received on December 9, 2008 and included treatment from 1980 to 1997.  A November 2010 statement of the case (SOC) notes that original service treatment records from February 1988 to July 1997 were received on January 8, 2009.  

Given the above, it appears that at some point, at least a partial copy of the Veteran's service treatment records were obtained.  However, there are no service treatment records currently in the file beyond the LOD noted above and some of the treatment records surrounding the traffic accident.  Additionally, no personnel records have been obtained.  It is entirely possible that entrance and separation physical are contained within the personnel records.  As such, these too should be obtained.  

Moreover, the Board notes that the Veteran was afforded a VA examination in December 2008.  At the time, the examiner stated that the claim file had been reviewed.  However, it appears additional service treatment records were added to the file, even if currently not a part of the file, after the VA examination.  Indeed, as noted above, the RO stated in the November 2010 SOC that service treatment records from February 1988 to July 1997 were received on January 8, 2009.  The VA examiner rendered an opinion without consideration of all of the service treatment records.  Therefore, after the service treatment records have bene obtained a new medical opinion should be obtained that considers all of the service treatment records.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/AOJ should obtain and associate with the claim file all of the Veteran's service treatment records from February 1988 to December 1997, the date of separation from the Florida Army National Guard, and all personnel records from all periods of service.  All efforts to obtain the service treatment records and personnel records should be clearly documented in the claim file.  If the records cannot be located after all efforts to obtain the records have been exhausted, a memorandum of unavailability should be issued for the file and the Veteran should be informed of the record's unavailability.

2. After the above development has been completed and If the service treatment records are associated with the file, the AMC/AOJ should return the file to the December 2008 VA examiner or an equally qualified examiner for a new etiology opinion as to the claimed disabilities of the cervical spine, right knee and back.  If a new examination of the Veteran is needed, the same should be scheduled.  The claim file and all newly obtained records should be made available for the examiner's review.  The examiner should then provide an opinion as to whether it is at least as likely as not that any disability of the cervical spine, back and right knee was incurred in or aggravated by service, to include the traffic accident in 1993.  A complete rationale for all opinions rendered should be provided.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




